Monell, J.
The judgment in this case directed that the judgment in favor of Niles against Butler should be set off against the judgments against Niles held by the plaintiff, thus absorbing the whole amount due on the former judg*331meat, but leaving a balance due on the latter judgments. The judgment also directed the payment by Butler of the costs of supplementary proceedings instituted upon the Miles judgment against Butler, and the delivery of a receipt by Butler applying the amount of the Miles judgment upon the two judgments held by him, and the payment of said costs, are made conditions precedent to Miles being required to satisfy his judgment against Butler and to discontinue the supplementary proceedings.
It is claimed that Butler’s giving the receipt or paying the costs would be a violation of the injunction in the supplementary proceedings, and therefore cannot be done.
The first answer to the objection is, that the acts are authorized by the judgment of this court, in a case within its jurisdiction and powers, both as to the subject matter and the parties; which judgment is, necessarily, a complete justification for all acts done under it. It cannot be that an act done by the direction or under the authority of a court of competent jurisdiction and powers, having before it all the parties to be affected, can be questioned elsewhere. Lee, the prosecutor of the supplementary proceedings, and who alone can be pecuniarily affected, is a party to this suit and bound by the judgment; and is, therefore, in no condition to complain if a party to the suit executes the judgment. It is clear, I think, that the judgment is a complete protection to Butler, and he cannot be made responsible for any act or thing done by him under it.
Second. At most, the giving the receipt and paying the costs, if it could be regarded as a violation of the injunction, would merely subject Butler to punishment as for a contempt, and would not render the receipt or payment ineffectual or invalid. So that, even if Butler should subject himself to punishment, Miles could nevertheless hold his costs and retain his receipt. To do a wholly ineffectual act, although forbidden by an injunction, would hardly be deemed a violation of it; and, therefore, the act must be not only in *332defiance of the restraint, but must deprive the other party of some substantial right or affect some substantial interest. In the leading case of The People agt. Sturtevant (9 N. Y. R. 263), the act which violated the injunction, namely, the adoption of a resolution giving permission to construct a railroad, was assumed to be valid, as respected the grantees of the act; and Judge Johnson says (p. 271) it was contended that the resolution did not become an effectual grant, and therefore no violation of the command of the injunction; but to that he could not agree, and he held the resolution was effectual, although passed in violation of the injunction.
If, therefore, the giving the receipt and paying the costs are valid acts, as respects Niles, then the supposed violation of the injunction which might subject Butler to punishment for a contempt is a matter in which Niles has no concern.
In disposing of this question, I have treated it as if Butler was alive and amenable for his acts. Of course the tender of performance, long since made, and the subsequent death of Butler, relieves the question of all difficulty; as I am satisfied, for the reasons already stated, that the tender was not only proper, but sufficient.
The motion must be granted.